Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Reginald Leon Edwards appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction based on Amendment 750 to the crack cocaine Sentencing Guidelines. We review the district court’s decision for abuse of discretion; however, “[w]e review de novo ... a court’s conclusion on the scope of its legal authority under § 3582(c)(2).” United States v. Munn, 595 F.3d 183, 186 (4th Cir.2010). As the district court properly found, Edwards was sentenced pursuant to the statutory mandatory minimum term of imprisonment and therefore is not eligible for a reduction via § 3582(c)(2). See id. at 187 (“[A] defendant who was convicted of a crack offense but sentenced pursuant to a mandatory statutory minimum sentence is ineligible for a reduction under § 3582(c)(2).”) (citing United States v. Hood, 556 F.3d 226, 235-36 (4th Cir.2009)). Accordingly, we grant leave to proceed in forma pauperis, and we affirm for the reasons stated by the district court. United States v. Edwards, No. 6:07-cr-00014-NKM-l (W.D.Va. Sept. 11, 2012).
*263We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.